
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5681
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2010
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To improve certain administrative
		  operations of the Library of Congress, and for other purposes.
	
	
		1.Permitting use of proceeds
			 from disposition of surplus or obsolete personal property
			(a)Disposition of
			 propertyWithin the limits of
			 available appropriations, the Librarian of Congress may dispose of surplus or
			 obsolete personal property of the Library of Congress by interagency transfer,
			 donation, sale, trade-in, or other appropriate method.
			(b)Use of
			 proceedsAny amounts received by the Librarian of Congress from
			 the disposition of property under subsection (a) shall be credited to the funds
			 available for the operations of the Library of Congress, and shall be available
			 to acquire the same or similar property during the fiscal year in which the
			 amounts are received and the following fiscal year.
			(c)Effective
			 dateThis section shall apply with respect to fiscal year 2011
			 and each succeeding fiscal year.
			2.Availability of
			 funds for student loan repayment program for employees
			(a)Availability of
			 funds without regard to source of employee salaryAmounts appropriated or otherwise made
			 available to the Librarian of Congress for a fiscal year for salaries and
			 expenses of employees of the Library of Congress may be used by the Librarian
			 to make payments under the student loan repayment program under
			 section
			 5379 of title 5, United States Code, on behalf of an employee
			 of the Library without regard to the source of the funds used to pay the
			 employee’s salary.
			(b)Effective
			 dateThis section shall apply
			 with respect to fiscal year 2011 and each succeeding fiscal year.
			3.Use of
			 unobligated appropriations to make contributions to workers compensation
			 fund
			(a)Use of
			 fundsUnobligated balances of
			 expired appropriations made to the Library of Congress for fiscal years
			 beginning with fiscal year 2011 shall be available to the Librarian of Congress
			 to make the deposit to the credit of the Employees’ Compensation Fund required
			 by subsection
			 8147(b) of title 5, United States Code.
			(b)Effective
			 dateThis section shall apply with respect to fiscal year 2011
			 and each succeeding fiscal year.
			4.PAYGO
			 ComplianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the House of
			 Representatives July 27, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
